Title: From Alexander Hamilton to Caleb Swan, 30 September 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York Sepr. 30th. 1799
          
          I could wish am anxious that the forms of muster and pay rolls with the requisite instructions, should be forwarded to the several regiments as speedily as possible, in order that there may be no obstacle hereafter to the regular pay of the troops arising from the want of those rolls—
          With great considn I am, Sir
        